Citation Nr: 0408525	
Decision Date: 04/01/04    Archive Date: 04/16/04	

DOCKET NO.  99-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1969.  His discharge was under honorable conditions.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2000 at which time it was 
remanded for further development.  The case has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and the veteran 
has been properly notified of the elements necessary to grant 
his claim.  

2.  The veteran has a schizoaffective disorder that is 
reasonably related to his active service.


CONCLUSION OF LAW

A schizoaffective disorder was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) redefined VA's duty to assist 
and enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2003) (regulations implementing the VCAA).

There is a duty to notify a claimant of information such as 
lay or medical evidence necessary to substantiate a claim and 
to indicate what portion of the information or evidence is to 
be provided by the claimant and what part the Secretary of VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In this case, a review of the record reveals that in June 
2002, the RO informed the veteran of specific provisions of 
the VCAA and informed him of what specific development had 
taken place with regard to his claim.  The Board notes that 
the case was remanded by the Board in 2000 in order to 
procure additional information that might be available.  

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought unless no reasonable possibility exists that 
such assistance would aid in substantiating a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such assistance 
includes making every reasonable effort to obtain relevant 
records that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The record 
reveals that the veteran has provided evidence regarding 
medical treatment received in service and in the years 
following service discharge.  The veteran has been provided 
with a comprehensive psychiatric examination, with an opinion 
expressed as to the etiology of his psychiatric disorder.  
The Board further notes that given the disposition herein, 
the omission of any notice or further assistance is, at most 
harmless error.  On appellate review, the Board therefore 
sees no areas in which further development or notice is 
required.  The Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a discussion of the 
merits.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  In addition, service connection 
may also be established for a chronic disease such as 
schizophrenia that is manifested to a compensable degree 
within the presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be:  medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
medical evidence of a nexus between an inservice injury or 
disease and a current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in relative 
equipoise, the claim is allowed.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102.

A review of the evidence of record discloses that at the time 
of September 1968 enlistment examination, the veteran 
reported that he had been rejected from military service the 
previous month because he had failed a mental test.  In March 
1969 he was seen for treatment and evaluation after taking 
12 Anacin tablets.  It was indicated he had been seen by the 
psychiatric clinic, a chaplain, and his executive officer.  
The treatment report reflects that he was to return for an 
appointment at the psychiatric clinic the day following his 
visit.  The remainder of the service medical records, 
however, show no indication of further psychiatric treatment 
or evaluation.  

Of record is a July 1982 statement from a private physician 
to the effect that the veteran had been seen by him for 
psychiatric treatment and evaluation purposes since January 
1976.  He noted that the treatment initially took place on a 
private basis and also included treatments at the Genesee 
Mental Health Center.  It was indicated at the time of 
admission to the health center at a community hospital in 
January 1976, the veteran reportedly had been "strange" since 
release from the Navy in 1969.  He had not worked 
productively for four years and had been at home attempting 
to make it as a writer.  During the month prior to admission 
he had been experiencing auditory hallucinations and perhaps 
some visual hallucinations as well.  The veteran had been 
verbally and physically violent toward his father and his 
siblings.  At that time there was no recorded history of 
prior mental health evaluation or treatment.  The veteran 
received ongoing psychiatric treatment and evaluation in the 
years thereafter.  

A VA psychiatrist stated in October 2002 that the veteran 
reported having received treatment at an Air Force base 
hospital in service for a suicidal gesture, which involved 
the ingestion of 12 Anacin tablets.  A history of numerous 
psychiatric hospitalizations for suicide attempts and other 
psychotic symptomatology was reported.  It was noted the 
veteran had been under continued psychiatric treatment since 
1976 and was being maintained on antipsychotic medication.

The subsequent medical evidence reveals varying psychiatric 
diagnoses, including schizoaffective disorder.  

The post service medical evidence includes the report of a 
psychiatric examination accorded the veteran by VA in July 
2003.  The claims file was reviewed by the examiner and 
reference was made to the veteran's psychiatric history.  The 
veteran reported having had difficulty with psychiatric 
symptomatology during service and referred to the incident 
when he took 12 Anacin tablets in a suicide attempt.  The 
veteran denied ever failing any mental test, although it was 
noted there was documentation of this in the record.  
Findings were recorded on examination and an Axis I diagnosis 
was made of schizoaffective disorder.  There was no Axis II 
diagnosis.  The examiner stated "it appears" that the 
veteran's first experience with psychiatric symptomatology 
occurred while in service.  The examiner commented that 
although the first hospitalization did not occur for many 
years following service discharge, "it is more than likely 
that he [the veteran] experienced significant mental problems 
well before this first hospitalization."  The examiner stated 
that based on the information available, it was her belief 
that the veteran "most likely suffers from schizoaffective 
disorder, with onset while in the Navy."  

In an August 2003 addendum to the report of her July 2003 
evaluation, the VA psychologist commented that regarding her 
opinion that the veteran first experienced mental 
difficulties while on active duty, she noted he reported no 
prior history of mental problems and she indicated there was 
no reference in his record of any treatment prior to military 
service.  As for her opinion as to the likelihood of 
difficulties prior to the veteran's first hospitalization 
that occurred some years after discharge, she indicated that 
he reported "numerous job changes..."It was her opinion that 
the veteran "should have been able to find higher level 
employment given his reported history if there had been no 
mental problems at that time."  Additionally, she noted that 
the veteran reported that he had been abusing alcohol during 
that period and she opined that this frequently resulted from 
attempts to self-medicate for psychiatric symptomatology.  
She concluded by indicating it was her opinion that the 
veteran's psychiatric difficulties were best characterized by 
a diagnosis of schizoaffective disorder.  

Based on the history provided by the veteran, and the 
conclusions of the VA psychologist who examined the veteran 
in July 2003, the record reasonably supports a grant of 
service connection for a schizoaffective disorder.  The 
psychologist indicated that she had access to and reviewed 
the entire claims folder and her opinion constitutes credible 
and competent evidence regarding the etiology of the 
veteran's schizoaffective disorder.  The Board notes there is 
no medical evidence to the contrary.  Accordingly, the Board 
finds that service connection for a schizoaffective disorder 
is in order.  


ORDER

Entitlement to service connection for a schizoaffective 
disorder is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits. 



	                        
____________________________________________
	F, JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



